DAY, J.
1. The appointment of a receiver is an extraordinary provisional remedy of ancillary character, regulated by statutory provision and allowable only in cases pending for some other purpose.
2. To justify the appointment of a receiver within the purview of the sixth paragraph of Section 11894, General Code, in “cases in which receivers heretofore have been appointed by the usages of equity,” it must appear that the same is ancillary to some final relief in equity between the parties, and not the sole object sought; nor should such appointment be made if the plaintiff has a full and adequate remedy at law in respect to his alleged rights, .or where the court can find another and less stringent means for protecting the rights of the parties.
Judgment reversed.
Allen, Kinlcade, Robinson, Jones and Matthias, JJ., concur. Marshall, C. J., not participating.